Citation Nr: 0934306	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sinus bradycardia and arrhythmia.


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from January to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in Cleveland, Ohio, which denied reopening for the claim.  

The appellant testified before a Decision Review Officer in 
July 2008 and before the undersigned at an August 2009 
hearing at the RO.  Transcripts have been associated with the 
file.  The appellant also demanded a hearing before the U.S. 
Court of Appeals for Veterans Claims in an August 2008 
statement.  Satisfying such a request is not within the 
Board's, or VA's power.  The appellant must request a hearing 
directly from the Court, if he decides to appeal this 
decision.


FINDINGS OF FACT

1.  A March 1998 Board decision, which the appellant appealed 
unsuccessfully, denied the appellant's claim to reopen the 
issue of entitlement to service connection for sinus 
bradycardia and arrhythmia.

2.  Evidence received since the March 1998 Board decision is 
either duplicative of evidence previously considered or new 
to the claims file, but does not relate to an unestablished 
fact necessary to substantiate the claim of whether sinus 
bradycardia and arrhythmia was incurred or aggravated in 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1998 decision, denying reopening of the claim 
of service connection for sinus bradycardia and arrhythmia, 
is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for sinus 
bradycardia and arrhythmia; the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his/her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.

Prior to initial adjudication of the appellant's claim, 
letters dated in June and November 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant identified treatment records at the 
Oakwood Forensic Center and the Huron Hospital that he wanted 
associated with the claims file.  Following a RO request, the 
Center responded that they had no records on the appellant.  
The appellant informed the RO in April 2006 that the Huron 
Hospital no longer had any records on him.  The Board notes 
that records from the Center and the Hospital were obtained 
and associated with the claims file during the appellant's 
previous claims.  They have already been considered and could 
only be duplicative had they been obtained.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

The appellant was not afforded an examination in association 
with his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
submitted on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).

II. New and Material Evidence

The appellant filed a claim for sinus bradycardia and 
arrhythmia shortly after separation from service.  The claim 
was ultimately denied in a May 1981 Board decision.  The 
appellant brought a petition to reopen the claim, which was 
denied in a March 1998 Board decision.  The appellant 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court), where the Board decision was 
affirmed in March 1999.  Following two denials of motion for 
panel consideration, the appellant appealed to the U.S. Court 
of Appeals for the Federal Circuit.  The appeal was dismissed 
in November 1999, for failure to respond to a show cause 
order.  The March 1998 Board decision is final.  38 U.S.C.A. 
§§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's claim was originally denied by the Board 
because the sinus bradycardia and arrhythmia were found to 
have pre-existed service and not aggravated by service.  To 
reopen the claim, the appellant needs to submit new evidence 
tending to show that the heart disorder was incurred in or 
aggravated by service.

For the most part, the appellant has submitted duplicative 
evidence.  He has provided select pages from his service 
treatment records, prior denials and court records, which are 
not pertinent or have been previously considered.  

The appellant also submitted an August 2005 statement from 
his mother.  She also testified to the same before the 
undersigned.  She indicated that the appellant had been born 
healthy with no pre-service history of a heart disorder.  

With respect to the appellant's mother's contentions that he 
was born a healthy child, the Board observes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that her lay 
statements in the present case are not competent evidence.  
The appellant has sinus bradycardia and arrhythmia, which is 
well outside the ability of a lay observer to identify or 
describe.  The Board finds that the appellant's mother's 
testimony on this point is not competent.  Thus, it is not 
material to the reasons for the prior denial.

The appellant's mother also testified that a sergeant told 
her that the appellant had passed the entrance physical and 
must be in good condition to be accepted into the military.  
The Board notes that the appellant's entrance examination was 
of record when the Board originally denied his claim in 1981.  
To the extent that the appellant's mother is testifying that 
he was in good health at entry to service based on the 
entrance examination, this is duplicative of evidence 
previously considered.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's petition to reopen.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen a claim of entitlement to service 
connection for sinus bradycardia and arrhythmia is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


